Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 60-62, 67-70, 72, 73, 74, 76 and 78 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evitt et al (WO 2016/063067) cited by applicant.
Regarding claim 60, Evitt teaches a walking aid (1, figs 1-3) assembly, the walking aid comprising a handle part (3) with a support part extending therefrom, and a lighting arrangement (60), the lighting arrangement being configured when operating to illuminate at least a portion of the support (abstract); the support comprising a plurality of sections foldable together when in an out of use condition (see 22a, 23, 24, and 6, shown foldable together in an out of use condition Fig 2), and coaxially mountable together in an in use condition (as shown in Fig 1), wherein a resilient power cable extends through the support (see electrical cable 28shown with elasticated cored 27, fig 2, page 17 lines 16+; cord 28 is interpreted as being resilient since it runs along elastic 
Regarding claim 61, Evitt further teaches that the walking aid is configured such that the lighting arrangement just illuminates a lower part in use of the support (fig. 3).
Regarding claim 62, Evitt further teaches that the support is elongate and foldable such that in a folded condition adjacent sections of the support can be located alongside one another (fig. 2).
Regarding claim 67, Evitt further teaches that a line means is provided extending through the support sections for retaining the sections together when in an out of use condition (fig. 2).
Regarding claim 68, Evitt further teaches that at least part of the support is hollow and made of a translucent or transparent material, and the lighting arrangement illuminates the interior of the hollow part (page 1).
Regarding claim 69, Evitt further teaches that the lighting arrangement comprises one or more lighting elements (LEDS 63, 163, 463) located within the hollow part.
Regarding claim 70, Evitt further teaches that the lighting elements are spaced around and along the length of the hollow part (fig. 2).
Regarding claim 72, Evitt further teaches that the lighting arrangement includes lighting elements around the outside of at least part of the support (fig. 2).
Regarding claim 73, Evitt further teaches that the lighting arrangement is configured to selectively provide a flashing light (page 2, first paragraph discussed the light being a temporary light, which is a functional equivalent of a flashing light).

Regarding claim 76, Evitt further teaches that a connection unit for providing wireless connection to a communication device, is provided on the walking aid to permit communication therethrough (page 5, para. 2).
78.    (New) A walking aid assembly according to claim 60, in which a light reflective part is provided on the walking aid (Fig 2, also taught on page 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 75 is rejected under 35 U.S.C. 103 as being unpatentable over Evitt et al (2016/063067) in view of Alexander US 2016/0120275.
Regarding claim 75, Evitt further teaches that a movable ground engageable part is provided on the support part, with the walking aid configured such that movement of the movable part recharges the battery (page 5, para. 2), but fails to specifically teach movement of the ground engageable part recharges the battery.  Alexander teaches the concept of a movable part that recharges a battery when engaged with the ground (converts kinetic energy of the motion of the cane into potential stored energy, paragraphs 0026, 0042; in this case, movement of the movable ground engageable part will recharge the battery, since this is essentially movement of the cane). It would have .
Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over Evitt et al (2016/063067) in view of Maxwell (US 2015/ 0189071).
Evitt et al teach the claimed invention as explained above in claim 76, but is silent about speaker and/or a microphone is provided on the walking aid for use with the connection unit. However, Maxwell teaches a walker aid having a microphone or speaker (shown in fig. 7, para. 0054). Maxwell further teaches that having a microphone and a speaker to a cane will enable the patient to reach a nurse or assistant to get help in case of emergency. Therefore, it would have been obvious to an ordinary skill in the art at the time of filing of the application to incorporate a microphone or speaker to the cane of Evitt  in order to enable the user in an emergency situation.
Claim 79 is rejected under 35 U.S.C. 103 as being unpatentable over Evitt et al (2016/063067) in view of Farrington (US 2008/ 0272104).
Evitt et al teach the claimed invention as explained above in claim 60 but Evitt is silent about the a heating arrangement is provided within the handle part, such that the handle part can operate as a hand warmer. However, Farringto teaches a cane having a heating arrangement within the handle part of the cane for warming the handle in a cold weather for the user. Therefore, it would have been obvious to an ordinary skill in the art at the time of filing of the application to incorporate heating arrangement within the cane handle in order to warm up the hadle in case of cold weather for the user.
80 is rejected under 35 U.S.C. 103 as being unpatentable over Evitt, Alexander, and further in view of Ota US 2012/0029696.
As for claim 80, Evitt in view of Alexander fail to teach in which the ground engageable movable part comprises a rotatable part of the lower end in use of the support.  Ota teaches a rotatable part of a lower end in use of a support (wheel assembly Fig 1 paragraphs 0004, 0005). It would have been obvious for one having ordinary skill in the art to combine the swiveling wheel of Ota with Evitt and Alexander where having a walking aid with a wheel on the bottom is desired. One would have been motivated to make this combination to provide an alternate, improved walking aid.
Claims 81 and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Evitt in view of Samson US 2017/0006981.
As for claims 81 and 84, Evitt fails to teach or disclose a walking aid assembly in which the walking aid includes a GPS unit (claim 81) and in which a near field communication microchip is provided in the handle (claim 84). Samson teaches a walking aid assembly in which the walking aid includes a GPS unit (abstract paragraph 0005) and in which a near field communication microchip (Bluetooth communication means, paragraph 0005). It would have been obvious for one having ordinary skill in the art to combine the GPS unit, related components and equivalent circuitry enabling near field communication (Bluetooth) of Samson with Evitt to provide an improved walking stick. One would have been motivated to make this combination to provide a walking stick that can give the user additional functions such as directions or Bluetooth means for communicating with a smart phone (paragraph 0007 Samson). Regarding the Bluetooth means being in the handle, it would have been obvious to one of ordinary skill .
Claims 82 and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Evitt in view of Van Gerpen US 2013/0014790.
As for claims 82 and 83, Evitt fails to teach or disclose a walking aid assembly in which a laser arrangement is provided on the walking aid (claim 82), and in which the laser arrangement projects an image on the ground in front of the walking aid (claim 83). Van Gerpen teaches a walking aid in which a laser arrangement is provided on the walking aid (laser, paragraph 0012, 0033), and in which the laser arrangement projects an image on the ground in front of the walking aid (paragraph 0036). It would have been obvious for one having ordinary skill in the art to utilize the teachings of Van Gerpen and provide a laser light source and project an image on the ground for the user to provide the user benefit in identifying objects on the ground or better illumination of an area where he/she is stepping. One would have been motivated to make this combination to provide an improved lighting device that can illuminate an area on the ground near the walking aid to help the user illuminate where they are walking.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the 
Regarding claim 61, please see the modified rejection using Evitt for the newly added limitations. 
Regarding claim 72, Evitt teaches that the light may be a temporary light, which is functionally the same as flashing. Additionally, Evitt is capable of being turned on and off by the user (see p. 4 lines 26+), therefore the arrangement is configured to selectively provide a flashing light by the user pushing the button on and off.
Regarding claim 75, a new rejection has been made necessitated by the amendments, see above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.